Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are being prosecuted. Claims 5-20 are withdrawn from consideration as being directed to non-elected claims. 

Specification
2.	The informalities to the specification of record in the previous office action have been corrected. 

Claim Rejections - 35 USC § 112
3.	The 112(b) rejections of claims 1-4 in the previous office action are withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hnaien et al (“Immobilization of specific antibody on SAM functionalized gold electrode for rabies virus detection by electrochemical impedance spectroscopy”, Biochemical Engineering Journal, 39, 2008, 443-449), (hereafter referred to as Hnaien), in view of Diaconu et al (“Electrochemical immunosensors in breast and ovarian cancer”, Clinica Chimica Acta, 425, 2013, 128-138), (hereafter referred to as Diaconu), and Durst et al (US 5,753,519), (hereafter referred to as Durst). 
	Hnaien teaches an immunosensor device for the detection of rabies virus antigens. Specifically, Hnaien teaches the use of a three electrode system with a modified gold working electrode, a platinum counter electrode, and a saturated calomel reference electrode. Anti-rabies IgG antibodies were coupled to the modified gold electrode, then electrochemical impedance spectroscopy (EIS) measurements were taken between the interactions of the immobilized anti-rabies antibodies and rabies antigen in solution. (Pg. 445, 2.5.4. Antibody coupling, 2.5.6. Impedance spectroscopy (EIS) measurements). 
	However, Hnaien differs from the instant invention in failing to teach a molecule being coupled to the working electrode as one that targets the specific biomarkers listed in instant claim 1 and a filter paper interfaced with the electrodes to collect and bring a sample liquid to the electrodes. 

	Durst disclose a device for performing immunoassays that includes electrodes. As shown in Figure 3, the device comprises an absorbent material (312), such as filter paper, that collects a fluid sample and wets working electrode (318), reference electrode (320), and counter electrode (322) (Col. 10, lines 38-50, and Col. 20). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cancer detecting antibodies of Diaconu for the anti-rabies antibodies in the device of Hnaien because the skilled artisan would use the appropriate antibodies to detect the desired antigen. In Hnaien, anti-rabies antibodies are used for the detection of rabies. However, for the detection of cancer antigens (i.e. MUC1) in the sensor of Hnaien, one would use the MUC1 antibodies of Diaconu. A person of ordinary skill in the art reasonably would have expected success in substituting the MUC1 antibodies of Diaconu in the sensor of Hnaien because both Hnaien and Diaconu teach immobilization of antibodies to gold electrodes for an immunoassay. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a filter paper, as taught by Durst, to the device of Hnaien because Durst shows it to be conventional to use filter 
	With respect to claim 4, Hnaien teaches that after the antibodies are coupled to
the gold electrodes, they are washed with phosphate buffer solution (PBS) and water,
and then are dried under nitrogen (Pg. 445, 2.5.4. Antibody coupling). Thus, the
antibodies are coupled to the sensor in a dry form. 

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hnaien in
view of Diaconu and Durst as applied to claim 1 above, and further in view of LaBelle et al (US
2017/0234894), (hereafter referred to as LaBelle). 
See above for the teachings of Hnaien, Diaconu, and Durst.
Hnaien, Diaconu, and Durst differ from the instant invention in failing to teach a working
electrode comprising mesoporous carbon ink.
LaBelle et al teach the use of mesoporous carbon ink to make an electrode that
supports immobilized antibodies. Mesoporous carbon inks have been found to
block interferents which leads to better results ([0038)). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use mesoporous carbon ink, as taught by 
One of ordinary skill in the art would have a reasonable expectation of success in
using mesoporous carbon ink as taught by Labelle to make the antibody supporting
working electrode in the device of Hnaien, as modified by Diaconu and Durst, because Labelle shows mesoporous carbon ink can be used to make a working electrodes that support antibodies.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

8.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/121,474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘474 claims an apparatus with essentially the same components as the instant invention.

	Copending ‘474 claims: 
	1.	An apparatus for detecting one or more analytes in a bodily fluid sample utilizing Electrochemical Impedance Spectroscopy (EIS) or Electrochemical Cpacitance Spectroscopy (ECS), comprising: 
	an electrochemical sensor electrically coupled to a power supply, the electrochemical sensor comprising: 
a three electrode configuration including a working electrode, a reference electrode, and a counter electrode, wherein the working electrode comprises at least mesoporous carbon ink, 
a filter paper interfaced with the three electrode configuration, the filter paper arranged to collect the bodily fluid and wet the electrodes of the three electrode configuration with the bodily fluid, and 
a target-capturing molecule immobilized to the working electrode; and 
	a power supply electrically coupled to the electrochemical sensor configured to apply a current to the three electrode configuration, 
	wherein an electrochemical impedance or electrochemical capacitance measurement of one or more analytes in the bodily fluid is measured based on the applied current when the one or more analytes bind to a target-capturing molecule of the plurality of target-capturing molecules, 
	wherein the target-capturing molecule binds to a biomarker that is at least one of CLEC3B, KLK8, C8A, HRC, KLK13, C7, ALDH1A1, APOL1, MUC-1, BLMH, SPRR1B, SERPINB2, putative uncharacterized protein, RAB-30, C4A, PRDX6, CFHR1, A1BG, GGH, EZR, SERPINF2, HPX, CRISP3, CPA4, PGLYRP2, CASP14, 1g Kappa Chain V-III region POM, ALB, CFH, SCL34A2, GAS6, CTSL1, SFRP1, BP1, CHID1, MSN, ERAP1, QPCT, ATRN, AND LTF.  
	2.	The apparatus of claim 1, wherein said working electrode further comprises one or more carbon conductive ink and a silver/silver chloride ink. 
	3.	The apparatus of claim 1, wherein said target-capturing molecule is an antibody. 
	4.	The apparatus of claim 3, wherein said antibody is coupled to said sensor in dry form. 
	The apparatus of copending ‘474 differs from the instant invention in having an additional component – a power supply. However, the open “comprising” claim language of the instant claims do not exclude the presence of additional components. 

9.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/612,270 in view of Diaconu et al (“Electrochemical immunosensors in breast and ovarian cancer”, Clinica Chimica Acta, 425, 2013, 128-138), (hereafter referred to as Diaconu), Durst et al (US 5,753,519), (hereafter referred to as Durst)
This is a provisional nonstatutory double patenting rejection.
	Copending ‘270 claims: 
1.	An apparatus for detecting one or more analytes in a bodily fluid sample utilizing Electrochemical Impedance Spectroscopy (EIS) or Electrochemical Capacitance Spectroscopy (ECS), comprising: an electrochemical sensor operably configured to provide an electrochemical impedance or electrochemical capacitance measurement of an analyte in said fluid, said sensor including a target-capturing molecule immobilized to a working electrode in a three electrode configuration.
2.	The apparatus of claim 1, wherein said working electrode comprises one or more of a carbon conductive ink, a silver/silver chloride ink, and a mesoporous carbon ink.

3.	The apparatus of claim 1, wherein said target-capturing molecule is an antibody.
4.	The apparatus of claim 3, wherein said antibody is coupled to said sensor in dry form.
Copending ‘270 differs from the instant invention in failing to teach a target-capturing molecule coupled to the working electrode that targets the specific biomarkers listed in instant claim 1 and a filter paper interfaced with the electrodes to collect and bring a sample liquid to the electrodes. 
	Diaconu teaches the use of electrochemical immunosensors in the detection of breast and ovarian cancer. Specifically, Diaconu teaches a method for detection of CA15 – 3 cancer antigens, also known as Mucin 1 (MUC1), in which MUC1 antibodies are immobilized onto a ferrocene carboxylic modified gold electrode and measurements were taken before and after the MUC1 antibody – antigen interaction. (Pg. 132, 1.3.2 Cancer antigen CA15 – 3 (MUC1)). 

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the cancer detecting antibodies of Diaconu as a target-capturing molecule on the working electrode of the apparatus of copending ‘270 because the skilled artisan would use the appropriate antibodies to detect the desired antigen. For the detection of cancer antigens (i.e. MUC1) in the apparatus of copending ‘270, one would use the MUC1 antibodies of Diaconu. A person of ordinary skill in the art reasonably would have expected success in using the cancer detecting antibodies of Diaconu as a target-capturing molecule on the working electrode of the apparatus of copending ‘270 because both Diaconu and copending ‘270 teach immobilization of antibodies to electrodes for an immunoassay. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a filter paper, as taught by Durst, to the apparatus of copending ‘270 because Durst shows it to be conventional to use filter paper as a means to collect and bring a sample to working, reference, and counter electrodes.  A person of ordinary skill in the art reasonably would have expected success in incorporating the filter paper of Durst in the apparatus of copending ‘270 because the device of Durst and copending ‘270 both comprise a three electrode configuration (working, reference, and counter) and both are for analyzing liquid samples.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



1/19/2022